Citation Nr: 1025663	
Decision Date: 07/09/10    Archive Date: 07/19/10

DOCKET NO.  09-31 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent 
for service-connected sacroiliac arthritis of the lower back.

2.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad


INTRODUCTION

The Veteran served on active duty from April 1987 to July 1989.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, North 
Carolina, that denied the above claim.

In March 2010, the Veteran was afforded a personal hearing before 
the undersigned.  A transcript of the hearing is of record.  

The issue of entitlement to TDIU is being REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Sacroiliac arthritis of the lower back has not been manifested by 
an active process of rheumatoid arthritis; unfavorable or 
favorable ankylosis; or result in forward flexion of the 
thoracolumbar spine of 60 degrees or less, a combined range of 
motion of the thoracolumbar spine of 120 degrees or less, muscle 
spasm or guarding severe enough to result in an abnormal gait or 
abnormal spinal contour.  .


CONCLUSION OF LAW

A rating in excess of 10 percent for service-connected sacroiliac 
arthritis of the lower back is not warranted.  38 U.S.C.A. §§ 
1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5099-5002 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the various 
disabilities.  Id.  It is necessary to evaluate the disability 
from the point of view of the veteran working or seeking work, 38 
C.F.R. § 4.2, and to resolve any doubt regarding the extent of 
the disability in the veteran's favor.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

In considering the severity of a disability, it is essential to 
trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41.  Consideration of the whole-recorded history is necessary 
so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. §§ 4.2; Peyton v. Derwinski, 1 
Vet. App. 282 (1991).  

While the regulations require review of the recorded history of a 
disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an increase 
in the disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations, which are potentially 
applicable, based upon the assertions and issues raised in the 
record and to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by visible behavior 
on motion.  Weakness is as important as limitation of motion, and 
a part that becomes painful on use must be regarded as seriously 
disabled.  Under 38 C.F.R. § 4.45, factors of joint disability 
include increased or limited motion, weakness, fatigability, or 
painful movement, swelling, deformity or disuse atrophy.  Under 
38 C.F.R. § 4.59, painful motion is an important factor of 
disability from arthritis and actually painful joints are 
entitled to at least the minimum compensable rating for the 
joint.

Where functional loss is alleged due to pain upon motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  
DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 
(1997).

In a May 1990 rating decision, the RO granted service connection 
and assigned a 20 percent rating for sacroiliac arthritis in the 
lower back under Diagnostic Codes 5099-5002.  In that decision, 
the RO noted the Veteran's in-service history of low back pain 
after treatment for gonococcal urethritis.  In March 1993, the RO 
notified the Veteran that his benefits were being terminated 
because he failed to report to a scheduled examination.  

In May 1997, the Veteran submitted a claim of service connection 
for "arthritis lower back."  In an August 1997 rating decision, 
the RO granted service connection for bilateral sacroiliac joint 
arthritis and assigned a 10 percent rating under Diagnostic Code 
5294, effective May 15, 1997.  The reasons and bases noted in the 
August 1997 rating decision pertain to the severity of the 
condition, not service incurrence.  Although there was no 
reference to the prior grant of service connection, the Board 
notes that the effect of the August 1997 rating decision was to 
reestablish service connection for the condition initially 
service connected in May 1990.  

The Veteran submitted a claim for increased rating in January 
2008.  In the rating decision on appeal, the RO continued the 10 
percent rating for sacroiliac arthritis of the lower back under 
Diagnostic Codes 5099-5002.  

The Veteran's sacroiliac arthritis of the lower back has been 
rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5099 and 5002.  
Diagnostic Code 5099 indicates the disability is not listed in 
the Schedule for Rating Disabilities and it has been rated by 
analogy under a closely related disease or injury.  38 C.F.R. §§ 
4.20, 4.27.  In the present case, the RO rated the claim under 
Diagnostic Code 5002, for the evaluation of arthritis rheumatoid.

Diagnostic Code 5002, which assigns various ratings based on 
whether rheumatoid arthritis is an active process or is 
manifested by chronic residuals.  For active process, a 20 
percent rating is assigned for one or two exacerbations a year in 
a well-established diagnosis; a 40 percent rating is assigned 
with symptom combinations productive of definite impairment of 
health objectively supported by examination findings or 
incapacitating exacerbations occurring 3 or more times a year.  A 
60 percent rating is assigned where manifestations less than 
commensurate with criteria for a 100 percent but with weight loss 
and anemia productive of severe impairment of health or severely 
incapacitating exacerbations occurring 4 or more times a year or 
a lesser number over prolonged periods.  A 100 percent rating is 
assigned with constitutional manifestations associated with 
active joint involvement, totally incapacitating.

For chronic residuals, Diagnostic Code 5002 permits evaluation 
based on limitation of motion or ankylosis, favorable or 
unfavorable, of specific joints affected consistent with 
applicable diagnostic codes.  A Note to the Code provides that 
the rating for active process cannot be combined with that for 
residuals based on limitation of motion or ankylosis; the higher 
rating is to be assigned.

The Veteran's service-connected sacroiliac arthritis of the lower 
back is currently assigned a 10 percent disability rating under 
Diagnostic Code 5002.  The assignment of a particular Diagnostic 
Code is "completely dependent on the facts of a particular 
case."  See Butts v. Brown, 5 Vet. App. 532 (1993).  One 
Diagnostic Code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  Any change 
in Diagnostic Code by a VA adjudicator must be specifically 
explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992). 

As discussed above, the minimum evaluation for rheumatoid 
arthritis under Diagnostic Code 5002 is 20 percent, for 
rheumatoid arthritis as an active process, with one or two 
exacerbations a year in a well- established diagnosis.  Thus, the 
basis for the 10 percent disability rating currently assigned to 
the Veteran's service-connected sacroiliac arthritis of the lower 
back is found under Diagnostic Code 5002 for chronic residuals of 
rheumatoid arthritis, for noncompensable limitation of motion for 
a major joint or group of minor joints.  

The rating criteria pertaining to the limitation of motion of the 
spine are found under the General Rating Formula for Diseases and 
Injuries of the Spine (for Diagnostic Codes 5235 to 5243, unless 
5243 is evaluated under the Formula for Rating Intervertebral 
Disc Syndrome based on Incapacitating Episodes).  

With or without symptoms such as pain 
(whether or not it radiates), stiffness, or 
aching in the area of the spine affected by 
residuals of injury or disease
Unfavorable ankylosis of the entire 
spine.............100

Unfavorable ankylosis of the entire 
thoracolumbar 
spine  .....................................................50

Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of the 
thoracolumbar spine to 30 degrees or less; 
or, favorable ankylosis of the entire 
thoracolumbar spine.....................................40

Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis of 
the entire cervical 
spine........................................................
.....30

Forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the 
cervical spine greater than 15 degrees but 
not greater than 30 degrees; or, the 
combined range of motion of the 
thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion 
of the cervical spine not greater than 170 
degrees; or, muscle spasm or guarding 
severe enough to result in an abnormal gait 
or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal 
kyphosis....................................................20

Forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the 
cervical spine greater than 30 degrees but 
not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine 
greater than 120 degrees but not greater 
than 235 degrees; or, combined range of 
motion of the cervical spine greater than 
170 degrees but not greater than 335 
degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 
percent or more of the 
height.........................................................10

38 C.F.R. § 4.71a, Diagnostic Codes 5235 - 5243.

Review of the medical evidence of record shows that the Veteran 
meets the criteria for a 10 percent rating for limitation of the 
lumbar spine as VA examinations during the appellate period show 
that the Veteran's forward flexion at worst was to 80 degrees.  
See VA examinations dated February 2008 and June 2009.  The Board 
finds that the evidence of record does not show that the 
Veteran's low back disability meets or approximates a rating 
higher than 10 percent.


In order to meet the criteria for a higher, 20 percent rating 
under the general formula for the lumbar spine, the evidence must 
show, or more nearly reflect, forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater than 
60 degrees; or the combined range of motion of the thoracolumbar 
spine not greater than 120 degrees; or, muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.  

During the February 2008 VA examination, the Veteran's range of 
motion was 0 to 82 degrees flexion, 0 to 10 degrees extension, 0 
to 20 degrees bilateral lateral flexion, and 0 to 28 degrees 
bilateral rotation.  Pain was reported throughout range of 
motion.  Examination was negative for Galen sign, sacroiliac 
joint instability, abnormal gait, and spasms.  There was mild 
tenderness found.  X-rays showed minimal degenerative changes of 
the L1 and L2 joints.  

The June 2009 VA examination revealed range of motion of 80 
degrees flexion, 10 degrees extension, 25 degrees bilateral 
lateral flexion, and 50 degrees rotation.  Pain was noted 
throughout range of motion.  There were no spasms found on 
examination and his gait was normal.  The Veteran did have mild 
diffuse tenderness to palpation over the lumbar spine.  X-rays 
showed minimal degenerative spurring of L1-L2, but disk spaces 
were otherwise preserved.  Bilateral sacroiliac joints were also 
found to be normal and were patent without ankylosis.  

The Board finds that a higher rating is not warranted based on 
limitation of motion of the spine.  The VA examinations show that 
the Veteran did not have forward flexion of the thoracolumbar 
spine less than 60 degrees; or the combined range of motion of 
the thoracolumbar spine less than 120 degrees and there was no 
evidence of muscle spasm or guarding resulting in an abnormal 
gait or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis. 

In reaching the above conclusions, the Board recognizes the 
application of 38 C.F.R. §§ 4.40 and 4.45, and DeLuca, supra.  In 
this regard, the Board acknowledges the Veteran's complaints of 
low back pain, as demonstrated in the record.  For example, both 
VA examinations reported that the Veteran complained of having 
constant pain in his lumbar spine that worsened with activity and 
pain during range of motion examination.  The Veteran likewise 
complained of pain during his March 2010 hearing.  However, 
higher compensation is not warranted here based on DeLuca 
considerations.  Despite the complaints raised in the record, the 
objective evidence of record does not show that the Veteran's 
limitation of motion of the lumbar spine resulting from pain or 
functional loss is of such severity as to warrant a higher 
rating, because the pain and functional loss do not result in or 
approximate 60 degrees forward flexion or the combined range of 
motion of the thoracolumbar spine not greater than 120 degrees.  
In fact, during both VA examinations, the examiners commented 
that the Veteran was able to perform repetitive movements without 
any additional limitation of motion.  The June 2009 examiner 
stated that repetitive motion did not increase the Veteran's 
level of pain.  

Based on the foregoing, the preponderance of the evidence is 
against a rating in excess of 10 percent for the Veteran's lumbar 
spine disability for limitation of motion.  

The Veteran's contentions presented on appeal have been accorded 
due consideration; however, the Board concludes that the recent 
medical findings discussed above are more probative of the 
current level of disability. 

The Board notes that the Veteran asserted during the March 2010 
hearing that the June 2009 VA examination was flawed.  Review of 
the examination report, however, does not show that the 
examination was inadequate in any way.  The examiner's report was 
thorough and detailed and included the testing necessary for a 
low back disability.  In addition, the examination does not 
appear inconsistent as compared to the Veteran's complaints and 
the previous February 2008 examination.  There do not appear to 
be any elements that were not covered during the examination.

In deciding the Veteran's increased evaluation claim, the Board 
has considered whether the Veteran is entitled to an increased 
evaluation for separate periods based on the facts found during 
the appeal period.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  
The Board does not find evidence that the Veteran's sacroiliac 
arthritis of the lower back should be increased for any separate 
periods based on the facts found during the whole appeal period.  
The evidence of record in connection with this claim supports the 
conclusion that the Veteran is not entitled to additional 
increased compensation during any time within the appeal period.

For the reasons stated above, the preponderance of the evidence 
is against a rating higher than 10 percent for the Veteran's 
sacroiliac arthritis of the lower back.  Thus, the benefit-of-the 
doubt doctrine does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular considerations

An extraschedular rating is warranted under 38 C.F.R. § 
3.321(b)(1) if the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of the 
regular schedular standards.  The June 2009 VA examination 
includes the Veteran's report that he worked for a timber company 
and could still do his job, but felt "on certain days" his 
productivity was affected by back pain.  During the March 2010 
hearing, the Veteran stated that his back condition affects his 
ability to work.  The Veteran said he was currently a full-time 
employee, but only went into work when he could, which was 
reportedly not at all in the prior year.  The Veteran 
specifically said he had not applied for Social Security 
benefits.  Nevertheless, Board must adjudicate the issue of 
whether referral for an extraschedular rating is warranted.  See 
Barringer v. Peake, 22 Vet. App. 242 (2008).  

Here, the record does not establish that the rating criteria are 
inadequate for rating the Veteran's service-connected low back 
strain.  The competent medical evidence of record shows that the 
Veteran's service-connected back condition is primarily 
manifested by pain, tenderness and some limitation of motion.  
The applicable diagnostic codes used to rate the Veteran's 
disability provide for ratings based on limitation of motion.  
The effects of pain and functional impairment have been taken 
into account and are considered in applying the relevant criteria 
in the rating schedule.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca, 8 Vet. App. 202.  The effects of the Veteran's disability 
have been fully considered and are contemplated in the rating 
schedule; hence, referral for an extraschedular rating is 
unnecessary at this time.  Thun v. Peake, 22 Vet. App. 111 
(2008).  

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

For an increased-compensation claim, section 5103(a) requires, at 
a minimum, that the Secretary (1) notify the claimant that to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment; (2) 
provide examples of the types of medical and lay evidence that 
may be obtained or requested; (3) and further notify the claimant 
that "should an increase in disability be found, a disability 
rating will be determined by applying relevant [DC's]," and that 
the range of disability applied may be between 0% and 100% 
"based on the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment."  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom. 
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Complete notice in accordance with Vazquez-Flores was sent in 
February 2008, April 2008, and March 2009 and the claim was 
readjudicated in a July 2009 statement of the case.  Mayfield, 
444 F.3d at 1333.

VA has obtained service treatment records, assisted the appellant 
in obtaining evidence, afforded the appellant physical 
examinations, obtained medical opinions as to the etiology and 
severity of disabilities, and afforded the appellant the 
opportunity to give testimony before the Board.  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the appellant's claims file; and the 
appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.


ORDER

Entitlement to a disability rating in excess of 10 percent for 
service-connected sacroiliac arthritis of the lower back.


REMAND

Entitlement to a TDIU is an element of all claims for a higher 
initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  
Entitlement to a TDIU is raised where a Veteran: (1) submits 
evidence of a medical disability; (2) makes a claim for the 
highest rating possible; and (3) submits evidence of 
unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 
2001); see Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009) 
(holding that an inferred claim for a TDIU is raised as part of 
an increased rating claim only when the Roberson requirements are 
met).

The June 2009 VA examination report noted the Veteran's report 
that he was currently working for a timber company, although his 
productivity was reportedly affected by back pain "on certain 
days."  At the March 2010 hearing, the Veteran indicated that he 
was still a full-time employee but has not worked in the past 
year.  Given the evidence of a medical disability, the Veteran's 
claim for the highest rating possible, and the evidence of 
unemployability, the record raises a claim for a TDIU under 
Roberson.


In the case of a claim for a TDIU, the duty to assist requires 
that VA obtain an examination that includes an opinion on what 
effect the appellant's service-connected disability has on his 
ability to work.  Friscia v. Brown, 7 Vet. App. 294 (1994).  
There is such no opinion in the record.  

Furthermore, the Veteran does not currently meet the percentage 
requirements for a TDIU under 38 C.F.R. § 4.16(a).  VA policy is 
to grant a TDIU in all cases where service connected disabilities 
preclude gainful employment, regardless of the percentage 
evaluations.  38 C.F.R. § 4.16(b).  However, the Board is 
prohibited from assigning a TDIU on the basis of 38 C.F.R. § 
4.16(b) in the first instance without ensuring that the claim is 
referred to VA's Director of Compensation and Pension (C&P) for 
consideration of an extraschedular rating under 38 C.F.R. § 
4.16(b).  Bowling v. Principi, 15 Vet. App. 1 (2001).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to report his 
employment history and clarify whether he 
is currently employed in gainful 
employment.

2.  If the Veteran reports that he is 
unemployed, or fails to respond, schedule 
the Veteran for a VA examination to 
determine whether his service-connected 
back disability prevents him from obtaining 
and keeping employment for which his 
education and occupational experience would 
otherwise qualify him.

The claims folder must be sent to the 
examiner for review; consideration of such 
should be reflected in the completed 
examination report or in an addendum.

The examiner should opine as to whether it 
is at least as likely as not (50 percent 
probability or more) that the Veteran's 
service connected disability (sacroiliac 
arthritis) would be sufficient to preclude 
him from obtaining or retaining gainful 
employment for which his education and 
occupational experience would otherwise 
qualify him.  The examiner should provide a 
rationale for this opinion.

The examiner is advised that the Veteran is 
competent to report his symptoms and 
history and such reports must be considered 
in formulating any opinions.

3.  If it is found that the Veteran's 
service-connected disability precludes 
gainful employment, the AMC/RO should refer 
the case to VA's Director of C&P for 
consideration of entitlement to a TDIU 
under the provisions of 38 C.F.R. § 
4.16(b).

4.  If entitlement to a TDIU is denied, 
issue a supplemental statement of the case 
to the Veteran and his representative.  
Thereafter, the case should be returned to 
the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


